UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-5129


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

JONATHON TERRELL PATTERSON, a/k/a Joe-Joe,

                Defendant - Appellant.



                             No. 09-4374


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

THOMAS JOSEPH ISBELL,

                Defendant – Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.   (5:06-cr-00022-RLV-CH-12; 5:06-cr-
00022-RLV-DSC-18)


Argued:   October 29, 2010                 Decided:   January 4, 2011


Before WILKINSON, KING, and AGEE, Circuit Judges.
Affirmed in part; vacated and remanded in part by unpublished
per curiam opinion.


ARGUED: Elizabeth A. Brandenburg, LAW OFFICE OF MARCIA G. SHEIN,
PC, Decatur, Georgia, for Appellants. Amy Elizabeth Ray, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.   ON BRIEF: Marcia G. Shein, LAW OFFICE OF MARCIA G.
SHEIN, PC, Decatur, Georgia, for Appellants. Anne M. Tompkins,
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Jonathon        Patterson      and       Thomas      Isbell     appeal      their

convictions for conspiracy to possess with intent to distribute

cocaine and cocaine base, in violation of 21 U.S.C. § 846.                          In

addition    to     challenging    the     sufficiency       of    the    evidence   to

establish     a    single    conspiracy,        Patterson    and     Isbell      allege

multiple     errors     at     trial,     and        Patterson     challenges       the

procedural reasonableness of his sentence. 1                 For the reasons set

forth below, we affirm Patterson and Isbell’s convictions, but

vacate     Patterson’s         sentence        and      remand     his    case      for

resentencing.



                                          I.

     Patterson and Isbell (collectively “Defendants”) were two

of twenty-three individuals named in a thirty-count indictment

alleging a multi-year conspiracy between dozens of indicted and

unindicted        co-conspirators    to        possess     with    the    intent    to

distribute cocaine powder and cocaine base within the Western

District of North Carolina.

     The Defendants each pled not guilty, and the Government

proceeded to try them jointly.                  The jury found both of them

guilty.      The    district    court     then       sentenced    Patterson   to    324

     1
         Isbell does not raise any issues regarding his sentence.



                                          3
months’     imprisonment     and    Isbell        to   262   months’    imprisonment.

Additional facts relating to each of the issues raised on appeal

will   be   discussed   in     context.            The   Defendants     noted   timely

appeals, and we have jurisdiction pursuant to 28 U.S.C. § 1291

and 18 U.S.C. § 3742.



                                            II.

                                            A.

       The Defendants first assert the evidence was insufficient

to convict them of a single, organized conspiracy.                        They argue

the evidence shows – at most – multiple conspiracies involving

individuals who “[got] their drugs wherever they were available”

rather than intentionally engaging in a common criminal scheme.

(Appellants’ Opening Br. 40.)

       In   assessing   whether         a   guilty       verdict   is   sufficiently

supported by the evidence, we are mindful that “[t]he jury, not

the reviewing court, weighs the credibility of the evidence and

resolves     any   conflicts       in    the      evidence   presented.”        United

States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc)

(quotation marks omitted).              The jury’s verdict must be sustained

as long as “any rational trier of fact could have found the

essential elements of the [conspiracy charged in the indictment]

beyond a reasonable doubt.”              Jackson v. Virginia, 443 U.S. 307,

319 (1979) (emphasis omitted).                 In conducting such a review, we

                                             4
view   the    evidence           and   all      reasonable        inferences             to    be    drawn

therefrom in the light most favorable to the Government.                                            United

States v. Perry, 335 F.3d 316, 320 (4th Cir. 2003).

       To prove the existence of a conspiracy, the Government was

required to show: (1) two or more persons agreed to possess an

illegal      substance          with     the    intent       to   distribute             it;    (2)    the

defendant       knew        of    the      conspiracy;            and      (3)    the          defendant

knowingly       and       voluntarily          became    a     part      of    this       conspiracy.

Burgos, 94 F.3d at 857.                        Because conspiracies are by nature

“clandestine         and    covert,”         there      is    “frequently            .    .    .    little

direct    evidence         of     such    an     agreement.”             Id.         Circumstantial

evidence can be used to prove the existence of a conspiracy, and

it can be the only proof of the conspiracy.                                Id. at 857-58.

       Under this Court’s precedent, “trial evidence is sufficient

to   establish        a    single       conspiracy           where      the    conspirators            are

shown to share the same objectives, the same methods, the same

geographic      spread,          and     the    same    results.”              United         States       v.

Smith,    451       F.3d    209,       218     (4th     Cir.      2006).         A       member       of    a

conspiracy may not know its full scope or partake in its full

range of activities; moreover, the conspiracy need not “have a

discrete, identifiable organizational structure.”                                    United States

v. Banks, 10 F.3d 1044, 1054 (4th Cir. 1993).                                    “[O]nce it has

been   shown        that    a    conspiracy        exists,        the      evidence           need    only

establish       a    slight       connection          between        the      defendant         and    the

                                                  5
conspiracy      to   support       conviction.”       Burgos,        94   F.3d   at   861

(quotation marks and citation omitted).                    “The term ‘slight’ does

not describe the quantum of evidence that the Government must

elicit     in   order   to    establish     the    conspiracy,       but   rather     the

connection that the defendant maintains with the conspiracy.”

Id.

      The evidence of Patterson and Isbell’s participation in the

charged     conspiracy       was    significant.          Numerous    co-conspirators

testified that the Defendants regularly purchased cocaine and

cocaine base from and sold it to the same network of individuals

in and around the same localities in western North Carolina.

They also testified that the Defendants referred buyers to other

members of the conspiracy, transacted exchanges on behalf of

other conspirators, as well as sometimes asking others to do the

same for them.

      In    addition     to        the   testimony    of     co-conspirators,         the

Government      proved       its    case   based     on    the   testimony       of   law

enforcement officers who had interacted with and investigated

the Defendants.         Both Patterson and Isbell had previously been

found in possession of cocaine or cocaine base during searches

of their vehicle or residence.                  In addition, telephone records

connected numbers associated with the Defendants to each other

and also to numbers associated with other members of the charged

conspiracy.       Lastly, expert testimony described the Defendants’

                                            6
failure to file federal tax returns and that the failure to file

regular      returns       was     consistent       with    common     practices       among

individuals who earned their living by distributing narcotics.

       Our   review    of        the   evidence     in   the    record    as   summarized

above leads us to conclude that a rational trier of fact could

have    found    the       essential       elements        of    the     charged   single

conspiracy beyond a reasonable doubt.                      Accordingly, the evidence

is   sufficient       to    support      the       Defendants’     convictions.         Cf.

Jackson, 443 U.S. at 319.



                                               B.

       Patterson and Isbell raise two challenges related to the

district court’s limitations on cross-examination of witnesses.

First, they contend the district court abused its discretion by

preventing      them        from       cross-examining          witnesses      about    the

disposition of state charges that had been brought against them

but which were ultimately dismissed.                       Second, they contend the

district court abused its discretion by refusing to allow them

to inquire about possible racial bias during the course of the

investigation into the drug conspiracy.                          They assert that in

each instance, the district court violated their constitutional

right to confront the witnesses against them.




                                               7
                                                 1.

     As       part    of       its     case    against     Patterson,        the   Government

called    a    former          Lenoir     Police       Department     officer      to   testify

about a March 1998 traffic stop during which he discovered crack

cocaine       in     Patterson’s           possession.           On      cross-examination,

Patterson      attempted          to    introduce        evidence     that     state    charges

brought as a result of this incident had been dismissed.                                     The

district court sustained the Government’s objection.

     The Government later called a state bureau of investigation

agent who, in describing the sort of evidence relevant to his

investigation         into       the      charged       conspiracy,      referred       to   his

discovering the fact that drugs were seized during an October

2000 search of Isbell’s residence.                       On cross-examination, Isbell

attempted to elicit testimony that the state charges brought

against   him        as    a    result     of   the      2000   search     were    ultimately

dismissed.           The district court once again disagreed, stating

that such questioning would

     invite a mini trial on what happened and why . . .
     [i]t would be more likely to invite confusion or
     misunderstanding by the jury to go into the fact that
     the state for whatever reason didn’t pursue [the
     charges].   And you know well yourself that there are
     zillions of reasons why cases get dismissed and none
     of them . . . concern this jury.

(J.A. 1770-71.)

     Throughout both of these exchanges, the Defendants raised

evidentiary        arguments         as   to    why     they    should    be    permitted     to

                                                   8
introduce evidence that the state charges were dismissed.                              At no

time did they refer to their constitutional right to confront

the   witnesses       against    them.         Because      the       Defendants   raise    a

Confrontation Clause argument for the first time on appeal, we

review it for plain error.                See United States v. Hughes, 401

F.3d 540, 547 (4th Cir. 2005) (reviewing for plain error an

issue the party failed to raise below); see also United States

v. Gibbs, 739 F.2d 838, 846-50 & n.25 (3d Cir. 1984) (reviewing

for plain error a Confrontation Clause argument raised for the

first    time    on     appeal    even     where          the    defendant       raised    an

admissibility argument below because separate rules govern each

issue, and preserving the latter does not preserve the former).

Under plain error review, the Defendants must show: (1) there is

an error; (2) the error is plain; (3) the error affects their

substantial rights; and (4) failure to correct the error “would

result in a miscarriage of justice, such as when the defendant

is    actually      innocent     or      the       error    seriously        affects      the

fairness,       integrity        or      public           reputation        of     judicial

proceedings.”          Hughes,    401    F.3d        at   547,    548,    555    (quotation

marks and citations omitted).

       The Confrontation Clause of the Sixth Amendment guarantees

criminal      defendants        the     opportunity             for    effective     cross-

examination.        See Davis v. Alaska, 415 U.S. 308, 315-16 (1974).

It    does   not,   however,     confer        the    right      to    cross-examine      “in

                                               9
whatever way, and to whatever extent, the defense might wish.”

Delaware    v.    Van      Arsdall,     475    U.S.     673,    679    (1986)        (quoting

Delaware v. Fensterer, 474 U.S. 15, 20 (1985) (per curiam)).

District    courts       thus      “retain     wide     latitude       insofar       as   the

Confrontation Clause is concerned to impose reasonable limits on

. . . cross-examination based on concerns about, among other

things,    harassment,        prejudice,           confusion    of    the     issues,     the

witness’ safety, or interrogation that is repetitive or only

marginally relevant.”             Id.

       Having reviewed the record, we find no error – let alone

plain   error     –   in    the    district        court’s     refusal      to    allow   the

Defendants       to     cross-examine         the     witnesses       on      this    issue.

Evidence that state charges against Patterson and Isbell were

dismissed was simply not relevant to the issue before the jury:

whether Patterson and Isbell conspired to distribute narcotics,

in violation of federal law.                  Moreover, as the district court

observed, the reason why the state charges were dismissed could

be entirely unrelated to whether the Defendants committed the

acts described.          The admission of such evidence would have been

only    marginally      relevant        and   confused       the     issues      before   the




                                              10
jury.      As such, the district court’s ruling did not plainly

violate the Defendants’ Confrontation Clause rights. 2



                                          2.

     The     same     principles        guide   our   review     of     the     other

Confrontation       Clause-based        issue   the   Defendants       raise,      the

district court’s refusal to allow them to inquire into possible

racial     bias     in   the    investigation.         During        their    cross-

examination of an agent who investigated the conspiracy, the

Defendants    sought     to    elicit    testimony    about    the    race    of   the

individuals investigated and indicted for their participation in

the conspiracy.          The district court prohibited the Defendants


     2
       The Defendants do not raise a separate evidentiary-based
argument on appeal, but to the extent such an argument overlaps
with the Confrontation Clause argument, it also fails. Although
this Court has not previously examined this issue directly,
every other circuit that has done so has uniformly upheld the
district court’s exercise of discretion to exclude evidence of
the disposition of a prior criminal proceeding.     E.g., United
States v. Lyons, 403 F.3d 1248, 1255-56 (11th Cir. 2005); United
States v. Smith, 145 F.3d 458, 462-63 (1st Cir. 1998); United
States v. Tirrell, 120 F.3d 670, 677-78 (7th Cir. 1997); United
States v. Riley, 684 F.2d 542, 546 (8th Cir. 1982); United
States v. Kerley, 643 F.2d 299, 300-01 (5th Cir. 1981).       As
discussed previously, such evidence had minimal to no probative
value, and was likely to confuse or mislead the jury.      Thus,
under Federal Rules of Evidence 401 and 403, the district court
did not abuse its discretion in prohibiting the Defendants from
introducing evidence on this point. See United States v. Moore,
27 F.3d 969, 974 (4th Cir. 1994) (reviewing for abuse of
discretion a district court’s ruling on the admissibility of
evidence under the Federal Rules of Evidence).



                                          11
from pursuing this line of questioning because it would lead to

a “rabbit trail [of] immaterial[ity]” as to whether Patterson

and Isbell participated in the conspiracy.              (J.A. 1780.)

     Once again, the Defendants’ arguments at trial focused on

the admissibility of this evidence rather than whether their

Confrontation Clause rights were being violated.                   Accordingly,

we review their argument for plain error.               Cf. Hughes, 401 F.3d

at 547.    We conclude the district court did not plainly err in

prohibiting the Defendants from cross-examining the agent about

possible   racial     bias        in   the    investigation.       Nothing     the

Defendants sought to present at trial tended to show that any

investigator     acted     with    racial     bias.    While   they   sought    to

introduce evidence of the race of individuals indicted for the

conspiracy, they offered no evidence connecting that information

to any evidence suggesting that either the investigation or the

decision    of      whom     to        indict    was    racially      motivated.

Consequently, this line of inquiry would unnecessarily have led

the jury astray from the issue before them, whether Patterson

and Isbell were members of the charged conspiracy.                 As such, the

district court’s decision to prohibit such questioning did not

constitute error.




                                         12
                                       C.

      Patterson and Isbell next claim they were denied a fair

trial due to the district court’s decision not to exclude the

testimony        of   witnesses    who      had    violated     the    court’s

sequestration order. 3      During the trial, a witness testified that

he and several other witnesses had been locked up together at

the courthouse for several days as they waited to testify.                  The

witness claimed that during that time, another witness told the

others questions he had been asked such as “questions about your

school history[,] . . . did you use drugs or anything of that

nature.”     (J.A. 1330-31.)      The witness claimed that they had not

talked about the answers to any of the questions or conferred to

get   their      stories   straight.        The   Defendants    requested     a

mistrial, or in the alternative that the witnesses’ testimony be

stricken, or for a limiting instruction.

      Noting the availability of several remedies in cases where

a sequestration order is violated, the district court concluded

“there     has    been   significant     cross    examination   of    all   the

witnesses subsequent to the very first day of trial . . . [and]

[g]oing forward . . . counsel is encouraged to undertake what

      3
       Prior to trial, the district court issued a sequestration
order prohibiting “any person who will be or may become a
witness in this case (except those excluded by Rule 615)” from,
inter alia, “talk[ing] with anyone who will be or may become a
witness about any subject related to this trial.” (J.A. 214.)



                                       13
it’s been doing all along and that is cross examining on the

potential     cross     fertilization    of   testimony        that    may    have

occurred.”      (J.A. 1338.)      The court denied the motion for a

mistrial, but did instruct the jury about the violation of the

sequestration order. 4

      On    appeal,     the   Defendants      claim     that     the    limiting

instruction was insufficient to cure the breach of the violation

of the sequestration order.        This is so, they contend, because

the Government’s case against them consisted almost entirely of

the   testimony    of    co-conspirators,     and     the   violation    of    the

sequestration order significantly undermined the credibility of




      4
          The instruction given stated:
      You’ve   heard   testimony  that   several   government
      witnesses are housed together either at the county – a
      county jail or in this courthouse.        You’ve heard
      testimony earlier today from government witness . . .
      Corpening that while in the holding cell of this
      courthouse, he heard a prior witness or witnesses who
      had already testified describe certain questions that
      had been posed in this trial.    You may consider this
      information and like information as you determine the
      credibility of the testimony that you have heard. In
      other words, if you find any witness may have been
      exposed to conversations about this case or that any
      witness may have participated in such conversation,
      you should receive the testimony of such a witness
      with great caution and you may give it such weight, if
      any, as you deem appropriate in the light of these
      alleged conversations or other similar evidence.
(J.A. 1407.)



                                    14
that   testimony,        which     in    turn     undermines      confidence      in     the

jury’s verdict.

       This     Court    reviews    the    district      court’s     selection         of    a

remedy for the violation of a sequestration order for abuse of

discretion.       See United States v. Leggett, 326 F.2d 613, 613-14

(4th   Cir.     1964)    (per    curiam)     (stating      the    court’s       choice      of

remedy    “depends       upon    the     particular       circumstances         and    lies

within the sound discretion of the trial court”).

       In United States v. Cropp, 127 F.3d 354 (4th Cir. 1997),

the Court observed that the Supreme Court has identified three

remedies that are appropriate when a sequestration order has

been violated: (1) sanctioning the witness; (2) instructing the

jury that it may consider the violation with regard to the issue

of credibility; or (3) excluding the witness’ testimony.                           Id. at

363.     “The remedy of exclusion is so severe that it is generally

employed only when there has been a showing that a party or a

party’s counsel caused the violation.”                   Id.

       Here,    the     district    court,       after   reviewing        the   available

options and the nature of the violation in this case, chose the

second remedy of issuing a jury instruction.                        In so doing, it

did not abuse its discretion.                    There is no suggestion in this

case     that     the     Government        caused       the     violation        of     the

sequestration         order.        In     addition      to      giving     a    limiting

instruction,      the     district       court    also   permitted        Patterson      and

                                            15
Isbell     to     extensively      cross-examine      witnesses        about   the

sequestration order violation as well as other occasions where

the witnesses were housed together and able to communicate with

one another prior to trial.              The jury thus considered – and

rejected    –     the   Defendants’      contention     that    the     witnesses’

testimony       was   unreliable   or   incredible      due    to   opportunities

where the witnesses communicated with one another.                    Accordingly,

we conclude the district court did not abuse its discretion in

deciding to issue a limiting instruction rather than excluding

the witnesses’ testimony.



                                         D.

     Isbell       challenges    the     district   court’s      denial    of   his

pretrial motion to suppress evidence seized during an October

2000 search of his residence.            Specifically, Isbell asserts that

the basis for the warrant – an affidavit signed by Caldwell

County Sheriff’s Department Detective J.K. Coleman – did not

allege facts sufficient to support a probable cause finding.

Accordingly, Isbell contends that the subsequent search violated

his Fourth Amendment rights, and required suppression of all

evidence obtained during the search.

     The Fourth Amendment guarantees “the right of the people to

be secure in their . . . houses . . . against unreasonable

searches    and       seizures.”        The   Supreme    Court      adopted    the

                                         16
prophylactic exclusionary rule to deter future police conduct

that violates the Fourth Amendment.                          As such, evidence obtained

in violation of the Fourth Amendment – e.g., based on a search

warrant that is not supported by probable cause – cannot be used

in    a       criminal      proceeding     against      the     victim     of    the   illegal

search and seizure.                United States v. Calandra, 414 U.S. 338,

347 (1974). 5

          This      Court     reviews    the    legal    conclusions        underpinning    a

denial         of    a   motion   to     suppress       de    novo   and    we   review   the

district            court’s    factual    findings       for    clear      error.      United

States v. Richardson, 607 F.3d 357, 369 (4th Cir. 2010).                                   An

appellate court’s duty is “to ensure that the magistrate had a

substantial basis for concluding that probable cause existed.”

Id. (quotation marks omitted).                       “When reviewing the probable

cause supporting a warrant, a reviewing court must consider only

the       information         presented    to    the     magistrate        who   issued   the

warrant.”            United States v. Wilhelm, 80 F.3d 116, 118 (4th Cir.

1996) (citing United States v. Blackwood, 913 F.2d 139, 142 (4th

Cir. 1990)).             But the Court reviews that evidence in the light

          5
       In United States v. Leon, 468 U.S. 897 (1984), the Supreme
Court established a good-faith exception to this rule, which
permits, under certain circumstances, the use of evidence
obtained through a subsequently-invalidated search warrant.    In
this case, we decline to exercise our discretion to proceed
directly to considering whether the Leon exception applies. See
United States v. DeQuasie, 373 F.3d 509, 520 (4th Cir. 2004).



                                                17
most favorable to the Government.                      United States v. Matthews,

591 F.3d 230, 234 (4th Cir. 2009).

       Whether     probable       cause    exists      is    a     case-by-case        inquiry

that    depends      on   the    totality       of    the    circumstances.            United

States v. DeQuasie, 373 F.3d 509, 518 (4th Cir. 2004).                                     The

judge    reviewing        the    application         for     a    search     warrant      must

“simply . . . make a practical, common-sense decision whether,

given all the circumstances set forth . . . there is a fair

probability that contraband or evidence of a crime will be found

in a particular place.”              Illinois v. Gates, 462 U.S. 213, 238

(1983); see also Ornelas v. United States, 517 U.S. 690, 696

(1996).       Thus, the known facts and circumstances of a case at

the time a warrant is sought will not – and need not – be an

airtight case against the defendant.                         Instead, the concern is

whether       a    reasonable        person          would        conclude       the    “fair

probability” that such evidence exists.                          See Gates, 462 U.S. at

238.

       Here,      the     magistrate       judge       based       the   probable       cause

determination        on   an     affidavit      provided         by   Detective     Coleman.

That    affidavit       provides     the    following        information:         Within    96

hours    of    the      affidavit    being      signed,          Detective      Coleman    had

spoken with a “confidential and reliable source of information”

(“CI”)    who     had     on    at   least      four       prior      occasions    provided

information        that        resulted    in        the     seizure       of     controlled

                                             18
substances and arrests of suspects.                     (J.A. 182.)     The CI told

Coleman that Isbell sold “quantities of alleged crack cocaine”

to   the    CI    “in     the   past.”          (J.A.    182.)       Based    on     this

information, Detective Coleman arranged for the CI to make a

controlled       purchase       of   crack      cocaine      from    Isbell    at    his

residence on Prospect Street.              The CI was equipped with wireless

transmitters that were monitored but not recorded; in addition,

prior to the purchase, the CI and her vehicle were searched for

contraband.       Law enforcement officers monitored – both visually

and via the CI’s wire – the transaction where the CI purchased

“a   quantity     of     off-white     rock-like        substance,”    which       Isbell

represented to be crack cocaine.                 (J.A. 183.)        After making the

purchase,    the    CI     traveled    directly         to   an   arranged    spot   and

delivered     the       substance     to   law     enforcement       officers.        In

addition, the affidavit stated that Coleman’s investigation of

Isbell revealed that in October 1999, two anonymous telephone

callers reported that Isbell was selling drugs from his parents’

home.      Based on the totality of these facts, as well as his

experience and education, 6 Detective Coleman believed there was


      6
       Detective Coleman averred that he had received over 1,000
hours of law enforcement training, had completed over 90
semester hours towards a bachelor’s degree majoring in criminal
justice,   and   had   been  involved   in  numerous   narcotics
investigations.   He further stated that he had worked closely
with agencies at every level of government concerning drug
trafficking in North Carolina and was familiar with distribution
(Continued)
                                           19
probable cause to authorize a search for controlled substances

at Isbell’s residence on Prospect Street.

       Isbell characterizes the affidavit as “bare bones,” failing

to    provide    sufficient       detail      of    timely      events    occurring     at

Isbell’s Prospect Street residence to support a probable cause

determination.           Much    of    Isbell’s         argument      focuses    on    the

inadequacy of specific components of the affidavit and ignores

the     Supreme     Court’s        directive            that    a     probable        cause

determination       is     made       based        on     the    “totality       of    the

circumstances.”          See    Gates,     462     U.S.    at    238-39    (adopting      a

“totality   of    the     circumstances”           test    in   evaluating      probable

cause rather than requiring independent scrutiny of each piece

of evidence cited in an affidavit).                     Thus, information that may

not be independently sufficient can, when combined with other

factors, support the court’s overall analysis.

        Isbell    also     contends      the       CI’s    statements      about       past

purchases of narcotics from Isbell were insufficiently detailed

or reliable to form the basis of probable cause.                         This argument,

too, lacks merit.         “[P]robable cause may be founded upon hearsay

and information received from informants.”                          DeQuasie, 373 F.3d

at 518.     As a general principle, it is not necessary for all



methods of drug trafficking within the state, and specifically
within Caldwell County.



                                           20
tips to be corroborated in order to be considered credible, and

whether corroboration is necessary in a given case depends on

the   particular        circumstances         of    that     case.       Id.        at    518-19.

Here, the CI was not an anonymous source, but someone known to

Detective        Coleman     who       had         previously         provided           reliable

information that assisted in arrests on four prior occasions.

Nor were the CI’s statements simply generalized comments casting

suspicion        on     Isbell;        they        were     comments       admitting           to

participating in the alleged illegal conduct – the CI claimed to

have personally purchased cocaine from Isbell. 7                               “The Supreme

Court     has        repeatedly    recognized             that    a    proven,           reliable

informant       is    entitled    to    far    more       credence      than    an       unknown,

anonymous tipster.”           See United States v. Bynum, 293 F.3d 192,

197 (4th Cir. 2002).

      Detective         Coleman’s       affidavit          also       contained          detailed

information about the CI’s controlled purchase of cocaine from

Isbell    at     his    Prospect       Street       resident      within       96    hours    of

signing     the       affidavit.        The        controlled         purchase       not    only

      7
       These circumstances sharply distinguish this case from the
“bare bones” affidavit in United States v. Wilhelm, 80 F.3d 116,
121 (4th Cir. 1996), which the Court concluded could not support
a probable cause finding. The affidavit in Wilhelm was based on
a single telephone call from an anonymous “concerned citizen”
who the affiant swore, without any basis for doing so, was “a
mature person with personal connections with the suspects and
[who] has projected a truthfull [sic] demeanor . . . .” Id. at
117-18, 121.



                                              21
corroborated the CI’s statements regarding her past purchases,

but   also    provided    independent       grounds       on   which    to    base      the

finding of probable cause.               See United States v. Clyburn, 24

F.3d 613, 618 (4th Cir. 1994) (holding the controlled purchase

of    crack    cocaine    at     the     suspect’s        residence     verified         an

informant’s        reliability     as     to      prior     purchases        and        also

constituted probable cause for issuance of a search warrant).

      Relying on United States v. Wagner, 989 F.2d 69 (2d Cir.

1993),   Isbell      asserts     that    the   controlled        purchase         was   too

remote in time from the issuance of the warrant to support a

finding of probable cause.              This Court has repeatedly said “the

vitality      of   probable    cause     cannot     be     quantified        by    simply

counting the number of days between the occurrence of the facts

supplied and the issuance of the affidavit.”                      United States v.

Farmer, 370 F.3d 435, 439 (4th Cir. 2004) (quotation omitted).

“Rather,      [the    Court]      must     look     to     all    the        facts      and

circumstances of the case, including the nature of the unlawful

activity alleged, the length of the activity, and the nature of

the    property      to   be     seized.”          Id.      (quotation        omitted).

Furthermore, the period of 96 hours at issue here is a much

shorter time frame than the six weeks that lapsed between the

drug purchase and acquisition of a search warrant in Wagner.

Cf. Wagner, 989 F.2d at 74-75.



                                          22
      For these reasons, the totality of the circumstances set

forth in Detective Coleman’s affidavit supports the magistrate

judge’s finding of probable cause to issue the search warrant of

Isbell’s residence.          The district court thus did not err in

denying    Isbell’s   motion    to     suppress    the     evidence    uncovered

during the subsequent search.



                                       E.

      Lastly,    Patterson     challenges      two       components     of     the

procedural reasonableness of his sentence: whether the district

court erred in applying a two-level offense level enhancement

for possession of a firearm and whether the district court erred

in failing to adequately articulate the basis for its sentence. 8



                                       1.

      Over Patterson’s objection, the district court applied a

two-level enhancement to his offense level pursuant to U.S.S.G.

§   2D1.1(b)(1).      This   section    requires     the    district   court    to

increase    a   defendant’s     offense     level     two    levels    “[i]f     a

dangerous weapon (including a firearm) was possessed” during a

drug offense.      U.S.S.G. § 2D1.1(b)(1).          The evidence adduced at


      8
       As noted above, Isbell does not raise any issues on appeal
related to his sentence.



                                       23
trial       shows    that     at    least     three         witnesses        testified   that

Patterson      possessed       a    firearm    as       part      of   the    conspiracy    to

distribute      drugs.        Carlos    Gibbs,          a   co-conspirator,        testified

that       Patterson    had     a    firearm       in       his    vehicle      during    drug

transactions.          Former Lenoir Police Department Officer Michael

Rawls testified that Patterson was carrying a firearm during a

1998       traffic   stop     during       which    narcotics          were     seized   from

Patterson’s vehicle. 9             And Samuel Davis, another co-conspirator,

testified that he gave Patterson a gun in 1995 because Patterson

“was in some trouble, [and] needed one” for protection during a

conflict Patterson            had   with    some    other         drug   dealers.        (J.A.

1584-85.)

       Based on this evidence, the district court did not clearly

err in applying the enhancement to Patterson’s offense level

calculation.         United States v. Layton, 564 F.3d 330, 334 (4th

Cir. 2009) (stating that an appellate court reviews the district

court’s legal conclusions de novo and its factual findings for

clear error); United States v. Harvey, 532 F.3d 326, 336-37 (4th

Cir. 2008) (stating that a court will reverse for clear error


       9
       Although Rawls mistakenly misidentified Isbell, rather
than Patterson, as the individual involved in the 1998 traffic
stop, Patterson did not object to this misidentification.
Moreover, Rawls’ testimony and the accompanying paperwork
surrounding the arrest clearly identified Patterson as the
individual in possession of both a firearm and narcotics.



                                              24
only if it is “left with the definite and firm conviction that a

mistake has been committed”) (internal quotation marks omitted).



                                             2.

       After calculating Patterson’s advisory Guidelines range and

hearing the parties’ arguments as to an appropriate sentence,

the district court stated: “Pursuant to the Sentencing Reform

Act of 1984, U.S. against Booker, and [18 U.S.C. § 3553(a),]

[Patterson] will be committed to custody for a period of 324

months.        That being the low end of the guidelines.”                           (J.A.

2430.)         Patterson       contends     that     this   explanation      fails    to

adequately explain the basis for the sentence imposed, based on

this Court’s precedent.             The Government, noting that Patterson’s

sentencing hearing took place prior to this Court’s decisions in

United    States    v.     Carter,    564     F.3d    325   (4th   Cir.     2009),   and

United States v. Lynn, 592 F.3d 572 (4th Cir. 2010), concedes

that     the    court’s        explanation     was     inadequate     and    that    the

sentence       should     be     vacated      and     the   matter     remanded      for

resentencing.

       We agree.     Although Patterson’s sentence was at the low end

of the Guidelines range, the district court failed to provide

any    explanation        in     support     of     the   sentence    it    ultimately

imposed.        As such, it did not allow for meaningful adequate

review of the sentence, as set out in Carter.                        564 F.3d at 328

                                             25
(“When rendering a sentence, the district court must make an

individualized     assessment    based       on   the     facts    presented         [and]

state in open court the particular reasons supporting its chosen

sentence.”    (internal     quotation    marks      and    citations       omitted)).

We cannot say that this error was harmless.                   Lynn, 592 F.3d at

585 (finding reversible error where the district court’s brief

comments did not show that it had “considered the defendant’s

nonfrivolous      arguments     prior    to       sentencing        him”       and     the

Government could not show that the district court’s “explicit

consideration of those arguments would not have affected the

sentence     imposed”       (internal        quotation        marks        omitted)).

Accordingly,      we   vacate   Patterson’s        sentence        and    remand      for

resentencing.



                                    III.

     For   the    aforementioned    reasons,         we    affirm        the   district

court’s judgments of conviction as to both Patterson and Isbell.

However,     we    vacate     Patterson’s         sentence        and     remand      for

resentencing.

                                                             AFFIRMED IN PART;
                                                  VACATED AND REMANDED IN PART




                                        26